ORDER
The Office of Attorney Ethics having filed with the Court a petition pursuant to Rule l:20-3(g)(4) and Rule 1:20-11, seeking the immediate temporary suspension of WALTER N. WILSON of ANNADALE, who was admitted to the bar of this State in 1980;
And on September 29, 2014, the Court having ordered respondent to comply with all outstanding requests from the Office of Attorney Ethics and to submit attorney account reconciliations and other documents within sixty days or be temporarily suspended from practice without further notice;
And the Office of Attorney Ethics having reported to the Court that respondent has failed to comply with the Court’s Order;
And good cause appearing;
It is ORDERED that WALTER N. WILSON is temporarily suspended from the practice of law, effective immediately and until the further Order of this Court; and it is further
ORDERED that WALTER N. WILSON be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that all funds, if any, currently existing or hereinafter deposited in any New Jersey financial institution maintained by WALTER N. WILSON pursuant to Rule 1:21-6 be restrained from disbursement except on application to this Court, for good cause shown, and shall be transferred by the financial institution to the Clerk of the Superior Court, who is directed to deposit the funds in the Superior Court Trust Fund pending the further Order of this Court; and it is further
*211ORDERED that the entire record of this matter be made a permanent part of the respondent’s file as an attorney at law of this State; and it is further
ORDERED that WALTER N. WILSON comply with Rule 1:20-20 dealing with suspended attorneys.